Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 07/13/2022 is acknowledged.  
Status of the Application
	Claims 1, 2, 6-8, 10 ,13, 14, 19, 23, 24, 28-30, 32, 33, 35, 36, 41 and 42 are pending.  Claims 23-24, 28-30, 32-33, 35-36 and 41 are currently under examination.  Claims 1, 2, 6-8, 10 ,13, 14, 19 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 03/10/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 28-30, 32, 33, 35, 36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorwood et al. (US 20120122953 now Patent 8,916,532) and Damha et al. (US 20050142535).
Moorwood et al. teach that Dystrophin is required inside muscle cells for structural support: it is thought to strengthen muscle cells by anchoring elements of the 
internal cytoskeleton to the surface membrane and external structures.  Without 
it, the muscle cannot produce force effectively and is susceptible to damage 
during contraction, eventually leading to muscle death and replacement by fatty 
and fibrous tissue.  The accompanying immune response can add to the damage. 
		Moorwood et al. further teach initial experiments that enhance the production of 
utrophin, a dystrophin relative, in order to compensate for the loss of dystrophin in the mouse are promising, and may lead to the development of effective therapies for this devastating disease.  Accordingly, a need exists for enhancing utrophin production in order to treat muscular dystrophies and other myopathies (see 0004-0005).
	Moorwood et al. teach oligonucleotides that target Let-7c to inhibit binding to the utrophin mRNA 3’-UTR for use in enhancing production of utrophin (see at least 0059-0061) and teach the targeting sequence is SEQ ID No. 18 which is instantly claimed. Moorwood et al. do not teach the oligonucleotide has the sequences set forth in claim 35 and comprises one or more arabinonucleotides.
	Damha et al. teach modified oligonucleotides comprising alternating arabinonucleotides and 2’-deoxy and 2’-F-ANA modifications that make the oligonucleotide more stable in serum and resistant to cleavage (see 0011-0020).
	It would have been obvious to one of ordinary skill in the art to modify the oligonucleotide taught in Moorwood et al. with alternating arabinonucleotides and 2’-deoxy and 2’-F-ANA modifications to increase the stability and resistance of the oligonucleotide.  It would have further been obvious to make an antisense oligonucleotide sequence complementary to SEQ ID No. 18. Given Moorwood et al. describes making oligonucleotides complementary to SEQ ID No. 18 (see at least 0062-0069). One of skill in the art would have been capable of making the modifications as the steps were taught in Damha et al.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-24, 28-30, 36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of U.S. Patent No. 9,458,459 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘459 B2 are directed to a pharmaceutical composition comprising an antisense oligonucleotide that specifically hybridizes to a microRNA binding sequence in a 3'UTR of a utrophin mRNA and inhibits the binding of the microRNA molecule to the 3' UTR utrophin mRNA, wherein said microRNA is selected from the group consisting of Let-7c, and at least one pharmaceutically acceptable excipient; and wherein the microRNA binding sequence is selected from the group consisting of SEQ ID NO: 18, which identical to the claimed binding sequence.
US ‘459 B2 do not specifically teach the modified oligonucleotide as claimed but Damha et al. (cited above) teach modified oligonucleotides comprising alternating arabinonucleotides and 2’-deoxy and 2’-F-ANA modifications that make the oligonucleotide more stable in serum and resistant to cleavage and it would have been obvious to modify the oligonucleotide.  Furthermore, it would have been obvious to use the oligonucleotide in the methods of US ‘459 B2. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of US ‘459 B2. 

Claims 23-24, 28-30, 32-33, 35-36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 11,028,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘389 are directed to a pharmaceutical composition comprising an antisense oligonucleotide that specifically hybridizes to a microRNA binding sequence in a 3'UTR of a utrophin mRNA and inhibits the binding of the microRNA molecule to the 3' UTR utrophin mRNA, wherein said microRNA is Let-7c. 
US ‘389 do not specifically claim the modified oligonucleotide as claimed and the instant sequences but Damha et al. (cited above) teach modified oligonucleotides comprising alternating arabinonucleotides and 2’-deoxy and 2’-F-ANA modifications that make the oligonucleotide more stable in serum and resistant to cleavage. It would have been obvious to modify the oligonucleotide having the claimed sequences and target the Let-7c binding sequence.  

Claims 23-24, 28-30 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,916,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘532 are directed to a method of treating DMD comprising administering a composition comprising an antisense oligonucleotide that specifically hybridizes to a microRNA binding sequence in a 3'UTR of a utrophin mRNA and inhibits the binding of the microRNA molecule to the 3' UTR utrophin mRNA, wherein said microRNA is selected from the group consisting of Let-7c.  The instant claims are drawn to a composition comprising an antisense oligonucleotide that specifically hybridizes to a microRNA binding sequence in a 3'UTR of a utrophin mRNA and inhibits the binding of the microRNA molecule to the 3' UTR utrophin mRNA, wherein said microRNA is selected from the group consisting of Let-7c
US ‘532 do not specifically teach the modified oligonucleotide as claimed but Damha et al. (cited above) teach modified oligonucleotides comprising alternating arabinonucleotides and 2’-deoxy and 2’-F-ANA modifications that make the oligonucleotide more stable in serum and resistant to cleavage and it would have been obvious to modify the oligonucleotide.  Furthermore, it would have been obvious to use the oligonucleotide in the methods of US ‘459 B2. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of US ‘459 B2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635